           Case 1:21-cr-00354-VEC Document 14 Filed 06/09/21 Page 1 of 3

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT
                                                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                             DOC #:
 ------------------------------------------------------------------- X       DATE FILED: 6/9/2021
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :   21-CR-354 (VEC)
                                                                     :
                                                                     :       ORDER
 JOHNATHAN GARRETT,                                                  :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 9, 2021, the parties appeared for a status conference;

        IT IS HEREBY ORDERED that all pretrial motions are due August 13, 2021.

Responses to any pretrial motions are due September 3, 2021. Replies in further support of

pretrial motions are due September 10, 2021.

        IT IS FURTHER ORDERED that the parties must appear for a pretrial conference on

August 30, 2021, at 2:30 p.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40

Foley Square, New York, NY 10007.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

proceeding using (888) 363-4749 // Access code: 3121171# // Security code: 0354#. Any

recording or retransmission of the proceeding is strictly prohibited.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please
          Case 1:21-cr-00354-VEC Document 14 Filed 06/09/21 Page 2 of 3


contact chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.

       IT IS FURTHER ORDERED that the period between June 9, 2021, and August 30, 2021,

is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). In addition to the reasons

stated on the record at the June 9, 2021 conference, the Court finds that the ends of justice served

by accommodating logistical difficulties created by the COVID-19 pandemic outweigh the

interests of the public and the Defendant in a speedy trial.



SO ORDERED.
                                                          ____
                                                            _ _________________________
                                                      _________________________________
Date: June 9, 2021                                          VALERIE CAPRONI
                                                                       CAPRON   NI
      New York, NY                                          United States District Judge




                                                  2
         Case 1:21-cr-00354-VEC Document 14 Filed 06/09/21 Page 3 of 3


All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                                3
